Citation Nr: 0635456	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
condition.  

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for an umbilical 
hernia.

5.  Entitlement to service connection for a musculoskeletal 
deformity of the lower ribs.  

6.  Entitlement to service connection for injuries of the 
diaphragm muscle, sternum and ribs.

7.  Entitlement to service connection for diverticulosis.  

8.  Entitlement to service connection for a left knee 
condition.

9.  Entitlement to service connection for a left hip 
condition.

10. Entitlement to service connection for varicose veins.

11.  Entitlement to service connection for tortuous arteries.

12.  Entitlement to service connection for anxiety.

13.  Entitlement to service connection for depression.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for kidney 
dysfunction.

16.  Entitlement to service connection for a right lower 
extremity condition.

17.  Whether new and material has been received to reopen a 
claim for service connection for a right ear condition.

18.  Whether new and material has been received to reopen a 
claim for service connection for a low back condition.

19.  Entitlement to an increased evaluation for a right eye 
cataract, currently evaluated as 30 percent disabling.

20.  Entitlement to a compensable evaluation for gastritis 
and gastroenteritis.

21.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.

22.  Entitlement to a compensable evaluation for traumatic 
arthritis of the fifth finger, left hand.  

23.  Entitlement to a compensable evaluation for traumatic 
arthritis of the fifth finger, right hand.  

24.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971 and from July 1973 to October 1990.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.

The issues of entitlement to an increased evaluation for a 
right eye cataract, a compensable evaluation for gastritis 
and gastroenteritis, an increased evaluation for arthritis of 
the cervical spine, service connection for a low back 
condition, and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's left elbow condition; 
bilateral foot condition; hemorrhoids; umbilical hernia; 
musculoskeletal deformity of the lower ribs; injuries of the 
diaphragm muscle, sternum and ribs; diverticulosis; left knee 
condition; left hip condition; varicose veins; tortuous 
arteries; anxiety; depression; hypertension; kidney 
dysfunction; and right lower extremity condition were 
incurred or aggravated during the veteran's active duty; nor 
may they be so presumed.  

2.  A June 1992 rating decision denied service connection for 
a right ear condition; evidence subsequently added to the 
record is either cumulative of previously considered 
evidence, not relevant or, when viewed in conjunction with 
the evidence previously of record, does not raise a 
reasonable probability of substantiating the claim.

3.  A June 1992 rating decision denied service connection for 
a low back condition; evidence subsequently added to the 
record does relate to an unestablished fact necessary to 
substantiate the claim for service connection and does raise 
a reasonable possibility of substantiating the claim.

4.  The veteran is in receipt of the maximum schedular 
evaluations for traumatic arthritis of the fifth fingers of 
the left and right hands, and these disabilities are not 
shown to present an exceptional or unusual disability 
picture.





CONCLUSIONS OF LAW

1.  Service connection for left elbow condition; bilateral 
foot condition; hemorrhoids; umbilical hernia; 
musculoskeletal deformity of the lower ribs; injuries of the 
diaphragm muscle, sternum and ribs; diverticulosis; left knee 
condition; left hip condition; varicose veins; tortuous 
arteries; anxiety; depression; hypertension; kidney 
dysfunction; and right lower extremity condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The evidence received subsequent to the June 1992 rating 
decision denying service connection for a right ear condition 
is not new and material, and the requirements to reopen a 
claim of entitlement to service connection for a right ear 
condition have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The evidence received subsequent to the June 1992 rating 
decision denying service connection for a low back condition 
is new and material, and the requirements to reopen a claim 
of entitlement to service connection for a low back condition 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  The criteria for a compensable evaluation for traumatic 
arthritis of the fifth finger, right hand, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2006).

5.  The criteria for a compensable evaluation for traumatic 
arthritis of the fifth finger, left hand, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

With respect to each of the claims on appeal, the Board 
observes that the veteran is a layperson.  Thus, he is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
a medical diagnosis, an opinion as to the etiology of a 
condition, or an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, the veteran's assertions 
cannot constitute competent medical evidence that he has a 
current diagnosis, that a condition was incurred in or 
aggravated by service or service-connected disability, or 
that a service-connected disability warrants an increased 
evaluation.  

The Board has reviewed textbook anatomy illustrations that 
the veteran submitted along with his own comments.  These 
illustrations are too general in nature to provide, alone, 
the necessary evidence to support any of his claims.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The illustrations submitted by 
the veteran do not address the specific facts of his case.  
Therefore, the Board concludes that they do not show to any 
degree of specificity any criteria required by any of the 
veteran's claims.  



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis and psychoses, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Left elbow condition; bilateral foot condition; hemorrhoids; 
umbilical hernia; musculoskeletal deformity of the lower 
ribs; injuries of the diaphragm muscle, sternum and ribs; 
diverticulosis; and left knee condition

The record before the Board includes VA medical records dated 
between the veteran's two periods of service, post-service 
private and VA medical treatment records, and VA examination 
reports.  These records include some various complaints 
relevant to the claimed conditions.  However, taken together, 
the records quite simply fail to provide any diagnoses 
relevant to the claimed conditions.  Overall, these medical 
records constitute evidence against these claims as they fail 
to indicate a chronic problem during service. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110. In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability related to 
these claims.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The fact that the Board can no find evidence that these 
current alleged disorders even exist within the objective 
medical record provides evidence both against these claims 
and the veteran's overall credibility. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for these conditions.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left hip condition, varicose veins, tortuous arteries, 
anxiety, depression, hypertension, kidney dysfunction

No service medical records are available for the veteran's 
first period of active duty.  The service medical records 
dated at the beginning of his second and last period of 
active duty, dated less than two and one-half years later, 
address the status of his health after his first period of 
service.  The report of the veteran's June 1973 entrance 
medical examination shows that the veteran was "normal" on 
all pertinent clinical evaluations and summarizes no 
pertinent defects or diagnoses.  The veteran's June 1973 
entrance report of medical history indicates some general 
complaints.  However, the physicians' summary and elaboration 
section provides no information relevant to the veteran's 
current claims and makes it clear that the general complaints 
were unrelated to them.  

The remainder of the service medical records are also 
negative with respect to these claims.  The report of the 
veteran's July 1990 separation medical examination shows that 
the veteran was normal on all clinical evaluations and 
summarizes no pertinent defects or diagnoses.  The veteran's 
July 1990 separation report of medical history indicates some 
general complaints.  However, the physicians' summary and 
elaboration section provides no information relevant to the 
veteran's current claims and makes it clear that the general 
complaints were unrelated to them. 

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because none of these claimed 
conditions were seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Because no claimed 
presumptive conditions were seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.  

The post-service medical evidence provides some evidence of 
current disability.  VA treatment records dated from 1999 to 
2002 show some complaints, symptoms, findings or diagnoses 
with respect to these issues.  Nevertheless, the competent 
medical evidence, overall, simply fails to link any of these 
findings or complaints to the veteran's active duty.  In the 
case of the veteran's left hip, the competent medical 
evidence simply fails to show that the condition was 
aggravated by the veteran's active duty.  Post-service 
medical records, indicating disorders that began years after 
service, provide more evidence against these claim. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for these conditions.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Right lower extremity

The report of the veteran's June 1973 entrance medical 
examination notes a right lower leg scar.  In January and 
February 1989, the veteran was treated for a right ankle 
sprain.  The remainder of the veteran's service medical 
records are negative with respect to this claim.  The report 
of the veteran's July 1990 separation medical examination 
shows that the veteran was "normal" on all clinical 
evaluations and summarizes no pertinent defects or diagnoses.  
The veteran's separation report of medical history indicates 
some general complaints.  However, the physicians' summary 
and elaboration section provides no information relevant to 
the veteran's current claim and makes it clear that his 
general complaints were unrelated to it.

The veteran's service medical records are evidence against 
his claim.  The June 1973 notation of a scar is consistent 
with the veteran's reported history of being injured by a 
helmet bouncing off cement and hitting his shin.  Overall, 
however, the service medical records show that he did not 
have a disability of the right lower extremity at separation.  

Post-service VA and private medical records show that a 
February 2004 VA examination resulted in a diagnosis of right 
lower leg pain due to flat foot.  The report does not link 
the diagnosis to the veteran's active duty.  

The veteran's post-service medical records are evidence 
against his claim as they fail to show that any current 
complaints are related to his active duty.  In addition, both 
regarding this and other claims, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right lower 
extremity condition.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
New and Material Evidence Claims

The June 1992 rating decision denying service connection for 
a right ear condition and a low back condition is final and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen these 
claims, the appellant must present or secure new and material 
evidence with respect to the claims.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.  

The preponderance of the evidence is against a finding that 
the appellant has submitted new and material evidence to 
reopen his claim for service connection for a right ear 
condition. 

The June 1992 rating decision denied service connection for a 
right ear condition because no current disability was shown.  
Evidence of record at that time included the veteran's 
service medical records and some post-service medical 
records.   

Evidence received after the June 1992 rating decision 
includes numerous VA and private post-service treatment 
records showing treatment for a variety of different 
complaints, but not a right ear condition.  These VA and 
private treatment records are not material.  They do not, by 
themselves or when considered with previous evidence of 
record, relate to an unestablished fact (current diagnosis of 
a right ear condition) necessary to substantiate the 
veteran's claim.  Thus, they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Board finds that the veteran's own statements in support 
of his claim are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, his statements are not material 
to the critical issue in this case of whether he has a 
current right ear condition, related to his service.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

The June 1992 rating decision also denied service connection 
for a low back condition because, although the veteran's 
service medical records showed treatment, a current 
disability was not shown.  Evidence of record at the time of 
the decision included the veteran's service medical records, 
and some post-service treatment records.  

Evidence submitted after the final decision includes various 
VA and private medical records indicating treatment of the 
low back.  This evidence is material within the meaning of 
38 C.F.R. § 3.156.  These records relate to an unestablished 
fact necessary to substantiate the veteran's previously 
denied claim, and raise a reasonable possibility of 
substantiating the claim under the controlling law.  

In light of the foregoing, the veteran's application for 
service connection for a low back condition is granted.  To 
that extent only, the back claim is reopened.  




Increased Evaluation Claims

With regard to the increased evaluation claims at issue, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that unfavorable or favorable 
ankylosis of the little finger of the major or minor hand 
warrants a noncompensable rating.  Diagnostic Code 5227.  A 
note states that it should also be considered whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

The preponderance of the evidence is against the veteran's 
claims for compensable evaluations for traumatic arthritis of 
the fifth fingers of the right hand and left hand.  The 
veteran is already at the highest evaluation for each 
disability, which is noncompensable.  Regarding the note set 
forth with Diagnostic Code 5227, the competent medical 
evidence of record, which includes a June 2003 VA examination 
report, as well as private and VA treatment reports, fails to 
show that either finger is so disabled as to warrant 
amputation, limit motion of other digits, or interfere with 
the overall function of either hand.  The Board has found no 
other diagnostic code that could be applicable to the 
veteran's disabilities that would provide a basis to increase 
the evaluations. 

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to either of the 
service-connected disabilities at issue, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to the claimed increased 
evaluations.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2003, January 2004 
and March 2006; a rating decision dated in August 2003; and a 
statement of the case dated in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The March 2006 correspondence provided Dingess 
notice.  Simply stated, based on the notice already provided 
to the veteran cited above, a further amended notice to the 
veteran would not provide a basis to grant these claims.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In Kent v. Nicholson, 20 Vet App 1 (2006), the Court 
specified the type of notice required, in addition to the 
notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.  

As the veteran's claim for service connection for low back 
condition was reopened, notice of the new and material 
standard is not required.  With respect to the veteran's 
petition to reopen his claim for service connection for a 
right ear condition, the rating decision on appeal, the 
statement of the case, and the notice letters provided him 
notice of what type of information and evidence was needed to 
substantiate his petition to reopen his claim for service 
connection, as well as the evidence needed to substantiate 
the underlying claim for service connection for a right ear 
condition.  Further amended notice to the veteran would not 
provide a basis to grant this claim.  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

VA need not conduct examinations with respect to the service 
connection claims on appeal because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
See also McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. 
June 5, 2006) (discussing circumstances when a VA examination 
is required).  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a left elbow condition is denied.

Service connection for a bilateral foot condition is denied.

Service connection for hemorrhoids is denied.

Service connection for an umbilical hernia is denied.

Service connection for a musculoskeletal deformity of the 
lower ribs is denied.

Service connection for injuries of the diaphragm muscle, 
sternum and ribs is denied. 

Service connection for diverticulosis is denied.

Service connection for a left knee condition is denied.

Service connection for a left hip condition is denied.

Service connection for varicose veins is denied.

Service connection for tortuous arteries is denied.

Service connection for anxiety is denied.

Service connection for depression is denied.

Service connection for hypertension is denied.

Service connection for kidney dysfunction is denied.

Service connection for a right lower extremity condition is 
denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
right ear condition is denied.

New and material evidence having been received, the claim for 
service connection for a low back condition is reopened; to 
this extent only, the appeal is granted.  

A compensable evaluation for traumatic arthritis of the fifth 
finger, right hand, is denied.

A compensable evaluation for traumatic arthritis of the fifth 
finger, left hand, is denied. 

REMAND

A preliminary review of the record discloses that the veteran 
asserts that his right eye cataract and gastritis and 
gastroenteritis have increased in severity since the most 
recent VA examinations, conducted in June 2003.  The Court 
has held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran's most recent VA examination of the neck occurred 
in June 2003.  Another VA examination of this condition is 
warranted because of the veteran's complaints of a worsening 
condition as well as the fact that changes were made to some 
of the criteria for evaluating spine disorders subsequent to 
that VA examination, in September 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The veteran's most June 2003 
VA examination of the spine may not have sufficiently 
addressed the symptomatology contemplated by the new 
provisions.

Turning to the veteran's reopened claim for service 
connection for a low back condition, he contends that he 
injured his back during basic training in 1968.  In a March 
2004 letter, a fellow veteran states that he remembers the 
veteran getting hurt during basic training in 1968.  The 
veteran's available service medical records (from his second 
period of active duty) show that he received in-service low 
back treatment and complained of low back pain at separation 
in June 1990.  A December 1991 post-service VA general 
medical examination noted the veteran's low back complaints 
and in-service injury, but found that he had no current low 
back abnormality.  Private post-service medical records show 
that he injured his back in 1999, and injured his back 
October 2001 in a fall at work, but provide little detail.  
In light of the foregoing, additional development is 
necessary.    

As the outcome of the veteran's remanded claims for service 
connection and increased evaluations could affect his claim 
for TDIU, a final decision as to TDIU cannot be rendered on 
the present record.  Readjudication of this claim must be 
undertaken after the following development has been 
accomplished and the service-connected disabilities re-
evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected right eye cataract.  The claims 
file must be made available to the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Schedule the veteran for a general 
medical examination to determine the 
nature, extent and etiology of any low 
back condition that may be present as 
well as the nature and extent of the 
service connected neck disorder, 
gastritis and gastroenteritis.  The 
claims file must be made available to and 
reviewed by the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.

Following a review of the relevant 
medical evidence in the claims file 
(including the relevant service medical 
records and post-service VA and private 
medical records addressed above), and the 
results of the clinical evaluation and 
any tests deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current back 
disorder is causally related to the 
veteran's active duty from April 1968 to 
January 1971 and from July 1973 to 
October 1990.  The examiner is also asked 
to respond to the following question: 

The examiner is requested to express 
an opinion as to the impact of the 
manifestations of the service-
connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claims for an increased evaluation for a 
right eye cataract, a compensable 
evaluation for gastritis and 
gastroenteritis, an increased evaluation 
for arthritis of the cervical spine, 
service connection for a low back 
condition, and a TDIU.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


